368 F.3d 1113
Vernon Vu LUONG, Petitioner-Appellant,v.CIRCUIT CITY STORES, INC., Respondent-Appellee.
No. 02-56522.
United States Court of Appeals, Ninth Circuit.
May 25, 2004.

Mai D. Wells, Esq., Anaheim, CA, for Petitioner-Appellant.
Rex Darrell Berry, Esq., Livingston & Mattesich, Sacramento, CA, for Respondent-Appellee.
Before KOZINSKI, FERNANDEZ, and RYMER, Circuit Judges.

ORDER WITHDRAWING OPINION
ORDER

1
The opinion filed on January 30, 2004, and published at 356 F.3d 1188 (9th Circ.2004), is withdrawn. With the opinion withdrawn, the petition for rehearing en banc is moot. The parties may file a renewal of the petition for rehearing and petition for rehearing en banc upon the filing of a new decision by the court.